      Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 1 of 28
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               June 10, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                 HOUSTON DIVISION

JANA LANDRY, individually, and as next          §
of kin and personal representative of           §
MATTHEW NELSON, deceased,                       §
                                                §
                      Plaintiff,                §
                                                §
VS.                                             §   CIVIL ACTION NO. H-17-370
                                                §
TEXAS DEPARTMENT OF CRIMINAL                    §
JUSTICE, et al.,                                §
                                                §
                      Defendants.               §

         MEMORANDUM AND OPINION GRANTING SUMMARY JUDGMENT

        Matthew Nelson had just begun to serve a 63-year sentence in the Gurney Unit of the

Texas Department of Criminal Justice when he committed suicide by hanging himself with a bed

sheet. He had previously attempted suicide while in the Harris County Jail, causing the Jail’s

medical staff to place him on suicide precautions. Within a week, the Jail removed those

precautions, based on mental-health exams the Jail’s medical staff performed. When the County

transferred Nelson to the Texas Department of Criminal Justice, it did not warn the unit of

Nelson’s suicidal history, other than by providing Nelson’s medical records.         The records

documented his history of mental health problems and suicide attempts.

        Jana Landry, Nelson’s mother, sued Harris County, the Texas Department of Criminal

Justice, and several individual medical and correctional officers, asserting Eighth and Fourteenth

Amendment violations under § 1983, claims under the Americans with Disabilities Act and the

Rehabilitation Act, and state-law malpractice, wrongful-death, and survival claims.             The
     Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 2 of 28



defendants moved for summary judgment, and Landry responded, addressing only her Eighth

Amendment claim against Harris County.

       After considering the briefs, the summary judgment record, and the applicable law, the

court grants the defendants’ motions for summary judgment on all claims. The reasons are

explained in detail below.

I.     Background

       A.      Nelson’s Time in the Harris County Jail

       Matthew Nelson was charged with, and pleaded not guilty to, possession with intent to

deliver 4 to 200 grams of methamphetamine. (Docket Entry No. 90-1 at 1). He was booked into

the Harris County Jail on November 14, 2014. (Docket Entry No. 90-3 at 2). Nelson rejected a

plea deal and went to trial, and the jury convicted him. (Docket Entry No. 90-1 at 1; Docket

Entry No. 90-2 at 30). On January 20, 2015, he was sentenced to serve 63 years in prison.

(Docket Entry No. 90-3 at 2).

       Nelson frequently saw medical and mental-health staff while at the Harris County Jail.

On his first day there, Nelson jumped from a bench, trying to land on his head. (Docket Entry

No. 90-2 at 1–4). The records from Nelson’s doctor visit that day show that he had been using

crystal meth that morning and that he told the doctor he was suicidal. (Id. at 4). The next day,

Nelson saw Dr. Conrad Gibby, who wrote in his medical progress note that Nelson felt depressed

“because he [felt] he was wrongly accused and [would] be [in jail] the rest of his life.” (Id. at 6).

Nelson complained of severe back pain, so Dr. Gibby prescribed medicine for that pain and for

his hypertension. (Id. at 6–8). Dr. Gibby told Nelson to follow up with the Chronic Care Clinic

in three weeks for his hypertension. (Id. at 8).




                                                   2
    Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 3 of 28



       Harris County then sent Nelson to Dr. Sunil Athavale, who conducted an initial

psychiatric assessment. (Id. at 30–31). Dr. Athavale stated that Nelson’s history of drug and

alcohol abuse may have caused his psychiatric symptoms. (Id. at 30). Nelson told Dr. Athavale

that he had been admitted to psychiatric care as a teenager for “acting out,” that he had cut his

wrists 15 years earlier, and that his jump off the bench the day before had been a suicide attempt.

(Id. at 30). Dr. Athavale admitted Nelson to the Jail’s mental health unit and placed him on

suicide precautions, noting that “he wants to try to find any way he can to die.” (Id. at 31). Dr.

Athavale also prescribed medicine for Nelson’s depression. (Id. at 31). Licensed vocational

nurses in the Jail’s mental health unit admitted Nelson. The nurses’ notes stated that Nelson

intended to commit suicide. (Id. at 9).

       Over the next two weeks, Nelson appeared to improve. On November 16, 2014, Hazel

Wooding, a nurse practitioner in the mental health unit, examined Nelson and continued him on

suicide precautions, even though he appeared to be calm, cooperative, and in no distress. (Id. at

12). The next day, Dr. Najeed Riaz saw Nelson. (Id. at 14). Dr. Riaz noted that Nelson denied

having suicidal thoughts, but the doctor continued the suicide precautions. (Id.). Dr. Riaz saw

Nelson again the next day and conducted a suicide-risk assessment. (Id. at 26–28). Nelson

scored in the low range, and Dr. Riaz then removed Nelson from suicide precautions. (Id. at 26–

27, 32–33). On November 24, 2014, Dr. Riaz noted that Nelson appeared calm, pleasant, and

cooperative, and that he denied suicidal thoughts. (Id. at 28). Dr. Riaz discharged Nelson from

the mental health unit to a stepdown unit and asked for a follow-up appointment with the mental

health unit in one month. (Id. at 28–29). Dr. Riaz did not change Nelson’s prescriptions for

hypertension, pain, or depression. (Id.).




                                                3
    Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 4 of 28



       Medical staff saw Nelson the day after he was discharged and noted that he was eating,

sleeping at night, denied suicidal thoughts or acute psychological distress, and that he was

pleasant, goal-oriented, and logical. (Id. at 34–35).

       Two weeks later, Nelson had a mental-health checkup with Angela Jones, a Licensed

Practitioner of the Healing Arts. Jones reported that Nelson was taking his medications and that

he was feeling less depressed. (Id. at 36–37). Nelson told Jones that his 63-year sentence had

triggered his suicidal thoughts, but he had hired a new attorney and was hopeful about an appeal.

(Id. at 36).   Nelson continued to deny suicidal intent or psychological distress, and Jones

recommended Nelson’s transfer to the Jail’s general population. (Id. at 37).

       Nelson continued to show improvement. In December 2014, Registered Nurse Rosemary

Ojih did a comprehensive health assessment.          (Id. at 20).   She noted Nelson’s history of

attempted suicide; once by trying to hit his head on the floor during intake and once by cutting

himself years earlier. (Id. at 18). Nelson told her that he had no plans to commit suicide. (Id.).

       Later that month, another nurse, Mansong Ntekim, saw Nelson to monitor his mental-

health medications. (Id. at 22). Nelson told her that he was doing well on his medicine. (Id.).

She wrote that Nelson denied feeling depressed, and that he appeared alert and calm, with

normal speech. (Id.). A few days later, Dr. Mireya Hansen saw Nelson for his one-month

mental-health follow-up appointment. Nelson continued to report that he did not have suicidal

thoughts or plans and was in a good mood. (Id. at 24). Dr. Hansen found no side effects from

Nelson’s medicine and wrote that no changes were needed. (Id.).

       Nelson also visited the Jail’s Chronic Care Clinic for his hypertension. A physician’s

assistant, Sharon Lambi, examined Nelson and took his blood-pressure reading. (Id. at 42–44).

Nelson told Lambi that his blood pressure had been normal two days earlier, but that it was


                                                 4
    Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 5 of 28



“always high” in a doctor’s clinic. (Id. at 43). Lambi did not change Nelson’s medications. (Id.

at 43–44). Nelson continued to show high blood-pressure readings. When Dr. Syed Rahman

saw Nelson on December 26, 2014, he increased the strength of Nelson’s medicine. (Id. at 48–

50). When Lambi saw Nelson again on December 31, 2014, his heart rate and blood pressure

remained high. (Id. at 52). Lambi prescribed two new medications for blood pressure and

cholesterol, and she ordered his blood pressure to be monitored. (Id. at 53–54).

       Two and a half months passed without relevant incidents. But in March 2015, another

inmate told Detention Officer Girma Abebe that Nelson had cut his neck. (Docket Entry No. 90-

11 at 1). Officer Abebe found Nelson using a pay phone and saw “a big gash” on Nelson’s neck.

(Id.). She called for other officers. As she approached Nelson, she saw blood on his mattress.

(Id.). She handcuffed Nelson and led him out of the cellblock. (Id.). As she led him away, she

asked Nelson what had happened to his neck. Nelson replied, “I cut myself while shaving my

face.” (Id.). While Officer Abebe was leading Nelson to the Jail’s clinic, he broke loose from

her grip and tried to slam his head against the wall. (Id.). A nurse treated Nelson, cleaned his

cut, and referred him to psychiatry. (Id.).

       Nelson saw both Dr. Gibby and another psychiatrist, Dr. Pilar Laborde. (Docket Entry

No. 90-2 at 59–61). Dr. Laborde reported that Nelson “vehemently denie[d]” that the cut on his

neck was a suicide attempt. (Id. at 59). Dr. Laborde wrote that Nelson showed symptoms

consistent with ADHD and appeared to be “extremely depressed” because he thought his

girlfriend was about to break up with him. (Id.). Dr. Laborde told Nelson his suspicion that

Nelson cut his neck in “one more on a list of suicide ‘rehearsals,’” but Nelson “adamantly denied

it.” (Id.). Dr. Laborde performed another suicide-risk assessment and again determined that

Nelson belonged in the Jail’s general population. (Id. at 66–67). Nelson scored slightly higher


                                                5
    Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 6 of 28



than before, but he was still within the low-risk range. (Id. at 67). Dr. Laborde wrote new

prescriptions for mood stability, sleep, anxiety, depression, and ADHD. (Id. at 65).

       On March 30, 2015, Nelson had a panic attack. (Docket Entry No. 90-12 at 1). A

Detention Officer found Nelson and brought him out of his cellblock to check on him. (Id.).

Nelson told the officer that he had missed a dose of his pain medicine and was having a panic

attack because of severe pain in his legs. (Id.). The officer called the clinic, but the responding

nurse said that she could not give Nelson medicine so close to the next prescribed dose. (Id.).

Nelson then stood up and ran head-first into a wall. (Id.). When Nurse Stacy Barton treated

Nelson in the clinic, Nelson told her that he “ran [his] head into the wall to knock [himself] out

because no one will listen to [him] about [his] legs.” (Docket Entry No. 90-2 at 68–69).

       B.      Nelson’s Transfer to the Texas Department of Criminal Justice’s Gurney
               Unit

       The morning of April 1, 2015, Harris County transferred Nelson to the Texas Department

of Criminal Justice’s Gurney Transfer Facility. (Docket Entry No. 90-7 at 5). Nelson’s medical

records from the Harris County Jail, which documented his visits to the mental health unit, along

with his previous suicide attempts, arrived with him. (Docket Entry No. 90-7 at 2; Docket Entry

No. 90-8 at 9–10; Docket Entry No. 90-10 at 6). Mary Squyres, a licensed vocational nurse,

performed Nelson’s initial intake screening. (Docket Entry No. 90-13). Squyres’s interview

revealed Nelson’s back injury and high blood pressure, but no suicide history. (Id. at 1–2). The

intake questionnaire that Squyres completed indicated that Nelson had no history of suicide and

no current suicidal thoughts. (Id.). Nelson signed the completed questionnaire. (Id. at 2).

       Stephanie Cruz, an administrative technician at the Gurney Unit, conducted an intake-

processing psychological screening. While Nelson told Cruz that he had been admitted to a




                                                6
    Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 7 of 28



mental hospital as a teenager, he denied current suicidal thoughts. (Docket Entry No. 90-14 at

1–4). Kelli Taylor, the Gurney Unit’s psychotherapist, assessed Nelson’s mental-health status.

(Docket Entry No. 90-8 at 4–6). She noted that Nelson voiced no mental-health complaints and

did not display signs of suicidal intent. (Docket Entry No. 90-16). Sergeant Christopher Thorn

conducted another screening. (Docket Entry No. 90-8 at 11–14). Nelson denied having any

mental-health issues, and Thorn did not refer Nelson for any mental-health treatment. (Docket

Entry No. 90-18).

       Nelson was sent to Administrative Separation Housing because of his 63-year sentence.

(Docket Entry No. 90-7 at 3–4). Sergeant Kyle Beusch, and Officers Donna Lane and Cory

Peach were on duty in Nelson’s area when he arrived. Nelson told Officer Peach that he was

claustrophobic. (Docket Entry No. 90-20 at 6–7). Sergeant Beusch asked another inmate to talk

to Nelson to help calm him down. (Docket Entry No. 90-19 at 4–5). When Sergeant Beusch left

Nelson’s cell around 3:00 p.m., Nelson was sitting on his bunk and reading a magazine. (Docket

Entry No. 90-22).

       Just after 5:00 p.m., Officer Lane was conducting security checks and discovered Nelson

hanging by a bedsheet from a light fixture in his cell. (Docket Entry No. 90-23). He was dead.

(Docket Entry No. 90-24).

       C.      Procedural History

       Landry sued as the personal representative of her deceased son, naming Harris County,

the Texas Department of Criminal Justice, and several state and county employees. (Docket

Entry No. 1). She later filed a second amended complaint. (Docket Entry No. 41). After she

voluntarily dismissed some claims, and the court dismissed others, Landry asserted six causes of

action: (1) disability discrimination under the Americans with Disabilities Act and Rehabilitation


                                                7
      Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 8 of 28



Act, against Harris County and the Texas Department of Criminal Justice; (2) Eighth and

Fourteenth Amendment violations under 42 U.S.C. § 1983, against all defendants; (3) municipal

liability under § 1983, against Harris County for failing to adequately fund the Harris County

Jail; (4) medical malpractice under Texas law, against Sharon Lambi; (5) wrongful death under

Texas law, against all defendants; and (6) survival claims, against all defendants. (Docket Entry

Nos. 41, 44, 45, 53, 58).

        Harris County, the Texas Department of Criminal Justice, and the remaining individual

defendants—Sharon Lambi, Stephanie Cruz, Kyle Beusch, Cory Peach, and Donna Lane—

moved for summary judgment. (Docket Entry Nos. 83, 89). Landry responded, addressing

solely her Eighth Amendment claim against Harris County, (Docket Entry No. 101), and the

defendants replied. (Docket Entry Nos. 104, 105). The defendants moved for leave to file a

notice of supplemental authority after the Fifth Circuit issued Smith v. Harris County, 956 F.3d

311 (5th Cir. 2020), and the court allowed the parties to file a supplemental brief addressing

Smith. (Docket Entry Nos. 106, 107). Harris County filed a brief addressing Smith. (Docket

Entry No. 108).

        The parties’ arguments are examined below under the legal standards and the record

evidence.

II.     The Applicable Legal Standards

        A.     Summary Judgment

        “Summary judgment is appropriate only when ‘the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.’”

Shepherd on Behalf of Estate of Shepherd v. City of Shreveport, 920 F.3d 278, 282–83 (5th Cir.

2019) (quoting Fed. R. Civ. P. 56(a)). “A material fact is one that might affect the outcome of


                                               8
    Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 9 of 28



the suit under governing law,” and “a fact issue is genuine if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.” Renwick v. PNK Lake Charles,

L.L.C., 901 F.3d 605, 611 (5th Cir. 2018) (quotations omitted). The moving party “always bears

the initial responsibility of informing the district court of the basis for its motion,” and

identifying the record evidence “which it believes demonstrate the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       “Where the non-movant bears the burden of proof at trial, ‘the movant may merely point

to the absence of evidence and thereby shift to the non-movant the burden of demonstrating that

there is an issue of material fact warranting trial.’” Kim v. Hospira, Inc., 709 F. App’x 287, 288

(5th Cir. 2018) (alteration omitted) (quoting Nola Spice Designs, L.L.C. v. Haydel Enters., Inc.,

783 F.3d 527, 536 (5th Cir. 2015)). The moving party must demonstrate the absence of a

genuine issue of material fact, but it need not negate the elements of the nonmovant’s case.

Austin v. Kroger Tex., L.P., 864 F.3d 326, 335 (5th Cir. 2017). “If the moving party fails to meet

[its] initial burden, the motion must be denied, regardless of the nonmovant’s response.”

Pioneer Expl., L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir. 2014) (quoting Kee v.

City of Rowlett, 247 F.3d 206, 210 (5th Cir. 2001)).

       “When the moving party has met its Rule 56(c) burden, the nonmoving party cannot

survive a summary judgment motion by resting on the mere allegations of its pleadings.” Duffie

v. United States, 600 F.3d 362, 371 (5th Cir. 2010). The nonmovant must identify specific

evidence in the record and articulate “the precise manner in which” that evidence supports that

party’s claim. Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014) (quoting Forsyth v. Barr,

19 F.3d 1527, 1537 (5th Cir. 1994)). “A party cannot defeat summary judgment with conclusory

allegations, unsubstantiated assertions, or only a scintilla of evidence.” Lamb v. Ashford Place


                                                9
   Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 10 of 28



Apartments L.L.C., 914 F.3d 940, 946 (5th Cir. 2019) (quotation omitted).           In deciding a

summary judgment motion, “the evidence of the nonmovant is to be believed, and all justifiable

inferences are to be drawn in his or her favor.” Waste Mgmt. of La., L.L.C. v. River Birch, Inc.,

920 F.3d 958, 972 (5th Cir. 2019) (alterations omitted) (quoting Tolan v. Cotton, 572 U.S. 650,

656 (2014) (per curiam)).

       B.      Qualified Immunity

       Qualified immunity protects government officials “from liability for civil damages

insofar as their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

“In reviewing a motion for summary judgment based on qualified immunity, [courts] undertake a

two-step analysis.” Luna v. Mullenix, 773 F.3d 712, 718 (5th Cir. 2014). “First, [courts] ask

whether the facts, taken in the light most favorable to the plaintiffs, show the officer’s conduct

violated a federal constitutional or statutory right.” Id. (citing Tolan, 572 U.S. at 655–56).

“Second, [courts] ask ‘whether the defendant’s actions violated clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Id. (quoting Flores v.

City of Palacios, 381 F.3d 391, 395 (5th Cir. 2004)). “A court has discretion to decide which

prong to consider first.” Whitley v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013) (citing Pearson v.

Callahan, 555 U.S. 223, 236 (2009)). “Claims of qualified immunity must be evaluated in the

light of what the officer knew at the time he acted, not on facts discovered subsequently.” Luna,

773 F.3d at 718. But “[a]s the Supreme Court has recently reaffirmed, ‘in ruling on a motion for

summary judgment, the evidence of the nonmovant is to be believed, and all justifiable

inferences are to be drawn in his favor.’” Id. (quoting Tolan, 572 U.S. at 651).




                                                10
   Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 11 of 28



       “The relevant, dispositive inquiry in determining whether a right is clearly established is

whether it would be clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.” Lytle v. Bexar County, 560 F.3d 404, 410 (5th Cir. 2009) (quotations omitted).

“When considering a defendant’s entitlement to qualified immunity, [a court] must ask whether

the law so clearly and unambiguously prohibited his conduct that ‘every reasonable official

would understand that what he is doing violates [the law].’” Morgan v. Swanson, 659 F.3d 359,

371–72 (5th Cir. 2011) (en banc) (quoting Ashcroft v. Al-Kidd, 563 U.S. 731, 741 (2011)). “To

answer that question in the affirmative, [the court] must be able to point to controlling authority

— or a ‘robust consensus of persuasive authority’ — that defines the contours of the right in

question with a high degree of particularity.” Id. (quoting Al-Kidd, 563 U.S. at 742).

       “Qualified immunity balances two important interests — the need to hold public officials

accountable when they exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably.” Id. Qualified

immunity “gives government officials breathing room to make reasonable but mistaken

judgments, and protects all but the plainly incompetent or those who knowingly violate the law.”

Messerschmidt v. Millender, 565 U.S. 535, 546 (2012) (quotations omitted). “[W]hile the

Supreme Court has stated that ‘courts should define the ‘clearly established’ right at issue on the

basis of the ‘specific context of the case,’ it has also recently reminded [courts] that [they] ‘must

take care not to define a case’s ‘context’ in a manner that imports genuinely disputed factual

propositions.’” Luna, 773 F.3d at 724–25 (quoting Tolan, 572 U.S. at 657). A plaintiff has the

burden of overcoming the qualified immunity defense. Bennett v. City of Grand Prairie, 883

F.2d 400, 408 (5th Cir. 1989).




                                                 11
       Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 12 of 28



III.     Analysis

         A.     The § 1983 Claims

         Landry asserts § 1983 claims against Harris County and the individual defendants for

allegedly violating Nelson’s Eighth Amendment1 rights. (Docket Entry No. 41 at 21–26). In her

response to the defendants’ summary judgment motions, Landry addressed only her claim

against Harris County.

         In the prison context, “[i]t is the Eighth Amendment that is relevant to claims of the

denial of medical care.” Carlucci v. Chapa, 884 F.3d 534, 540 (5th Cir. 2018). “[T]he Due

Process Clause affords no greater protection than does the Cruel and Unusual Punishments

Clause.” Id. (alteration omitted) (quoting Whitley v. Albers, 475 U.S. 312, 327 (1986)).

         “The denial or delay of treatment for serious medical needs violates the Eighth

Amendment, which prohibits cruel and unusual punishment.” Id. at 538; Estelle v. Gamble, 429

U.S. 97, 104 (1976). “To show a violation of the Eighth Amendment, the plaintiff must prove:

(1) ‘objective exposure to a substantial risk of serious harm’; and (2) ‘that prison officials acted

or failed to act with deliberate indifference to that risk.’” Carlucci, 884 F.3d at 538 (quoting

Gobert v. Caldwell, 463 F.3d 339, 345–46 (5th Cir. 2006)). A prison official violates the Eighth

Amendment by “deliberate indifference to a prisoner’s serious medical needs, which equates to

the ‘unnecessary and wanton infliction of pain.’” Id. (quoting Gregg v. Georgia, 428 U.S. 153,



         1
           In Landry’s Second Amended Complaint, she alleged both Eighth and Fourteenth Amendment
violations. (Docket Entry No. 41 at 21–26). Nelson was a prisoner, not a pretrial detainee, when he
committed suicide, so the Eighth Amendment applies. And in the prison context, “the Due Process
Clause affords no greater protection than does the Cruel and Unusual Punishments Clause.” Carlucci,
884 F.3d at 540. Both parties present the issue under the deliberate-indifference standard, and Landry did
not argue that the evidence supports a “conditions of confinement” claim under the Fourteenth
Amendment, for Harris County’s treatment of Nelson while he was detained at the Harris County Jail



                                                   12
    Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 13 of 28



173 (1976)). A serious medical condition is “one for which treatment has been recommended or

for which the need is so apparent that even laymen would recognize that care is required.” Id.

(quoting Gobert, 43 F.3d at 345 n.12). The test is “medical necessity,” not “desirability.” Id.

(quoting Woodall v. Foti, 648 F.2d 268, 272 (5th Cir. Unit A 1981)).

       Deliberate indifference is “a stringent standard of fault, requiring proof that a municipal

actor disregarded a known or obvious consequence of his action.” Brown v. Callahan, 623 F.3d

249, 255 (5th Cir. 2010) (quoting Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397,

410 (1997)). It requires the actor to have “a subjectively culpable state of mind.” Arenas v.

Calhoun, 922 F.3d 616, 620 (5th Cir. 2019) (quoting Farmer v. Brennan, 511 U.S. 825, 846 n.9

(1994)). “A prison official displays deliberate indifference only if he (1) ‘knows that inmates

face a substantial risk of serious bodily harm’ and (2) ‘disregards that risk by failing to take

reasonable measures to abate it.’” Id. (quoting Gobert, 463 F.3d at 346). “Medical treatment

that is merely unsuccessful or negligent does not constitute deliberate indifference, ‘nor does a

prisoner’s disagreement with his medical treatment, absent exceptional circumstances.’” Id.

(quoting Gobert, 463 F.3d at 346). Deliberate indifference is “an extremely high standard to

meet.” Arenas, 922 F.3d at 620 (quoting Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d

752, 756 (5th Cir. 2001)).

               1.      Harris County

       To hold Harris County liable for its officers’ alleged constitutional violations, Landry

must also show that: (1) the constitutional violation was caused as the direct result of the

execution of an official “custom” or “policy”; (2) the custom or policy was approved or


before he was moved to the Gurney Unit. The court analyzes the issue that the parties briefed: whether
the defendants were deliberately indifferent to a serious medical need.



                                                 13
   Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 14 of 28



sanctioned by the County’s final policymaker; (3) the final policymaker acted with deliberate

indifference; and (4) the custom or policy was the “moving force” behind the violation. See Bd.

of Cty. Comm’rs v. Brown, 520 U.S. 397, 403–04 (1997); Doe v. Hillsboro Indep. Sch. Dist., 113

F.3d 1412, 1416 (5th Cir. 1997) (en banc). “Municipal liability cannot be sustained under a

theory of respondeat superior. [T]he unconstitutional conduct must be directly attributable to

the municipality through some sort of official action or imprimatur; isolated unconstitutional

actions by municipal employees will almost never trigger liability.” Rivera v. Hous. Indep. Sch.

Dist., 349 F.3d 244, 247 (5th Cir. 2003) (alteration in original) (citing Brown, 520 U.S. at 403;

Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001)) (quotations omitted).

       Landry argues that Harris County violated Nelson’s Eighth Amendment rights by not

sufficiently warning the Gurney Unit of Nelson’s suicide attempts when it transferred Nelson

from the Harris County Jail to the Texas Department of Criminal Justice. Landry argues that it is

“blindingly obvious that if an inmate is suicidal,” the prison should not allow the inmate access

to anything that the inmate could use to hang himself, and a prison guard should watch the

inmate so that “suicide is next to impossible.” (Docket Entry No. 101 at 8). Landry points to the

following in arguing that Harris County is liable for its officers’ alleged violations: a 2009

Department of Justice Letter, which found that the Harris County Jail failed to provide detainees

with adequate medical or mental health care, or protection from “serious physical harm” and

“life safety hazards”; the Harris County Jail’s inmate-transfer form, which lacked a “box” to

check indicating a current suicide risk; and a March 14, 2015 letter that Landry wrote to the

Harris County Sheriff, Adrian Garcia, which mentioned Nelson cutting his neck in the Jail.

(Docket Entry No. 101 at 3, 5–8). To support an inference that a policy or custom was the

motivating force behind the alleged violation, however, Landry must show an underlying


                                               14
    Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 15 of 28



constitutional violation. See Lock v. Torres, 694 F. App’x 960, 965 (5th Cir. 2017) (“Municipal

liability will not attach if the complaining party ‘has suffered no constitutional injury’ at the

hands of a municipal employee.”) (quoting City of Los Angeles v. Heller, 475 U.S. 796, 799

(1986)).

         Landry’s claim against Harris County turns on whether its officers acted with deliberate

indifference to Landry’s known suicide risk. To have acted with deliberate indifference, the

defendants must have been “aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and [they] must also [have] draw[n] the inference” and

disregarded the risk. Farmer, 511 U.S. at 837; cf. Arenas, 922 F.3d at 621 (“Suicide is an

objectively serious harm implicating the state’s duty to provide adequate medical care.”). The

record must show a genuine factual dispute material to determining that Harris County’s

employees had actual, subjective awareness of a substantial risk of serious harm. The Supreme

Court has emphasized that a “prison official cannot be found liable” unless he or she “knows of”

an excessive risk to inmate health or safety. Id. A failure to act “unaccompanied by knowledge

of a significant risk of harm” is insufficient to establish a constitutional violation. Id. at 837–38.

It is not enough to identify a significant risk that the official “should have perceived but did not.”

Id. at 838. The standard is not negligence. Brown v. Bolin, 500 F. App’x 309, 315 (5th Cir.

2012).

         The record evidence shows that the Harris County Jail’s medical staff and correctional

officers were “aware of facts from which the inference could be drawn that a substantial risk of

serious harm” existed. Farmer, 511 U.S. at 837. Nelson was admitted multiple times to the

Jail’s mental health unit. Dr. Athavale placed Nelson on suicide precautions and prescribed him

anti-depression drugs; Nurse Practitioner Wooding continued Nelson on suicide precautions; Dr.


                                                 15
   Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 16 of 28



Riaz also continued Nelson on precautions; Nurse Ojih noted Nelson’s suicidal history; and Dr.

Laborde saw Nelson after he cut his neck. The Harris County Jail corrections officers also

witnessed the injuries Nelson inflicted on himself. Officer Abebe saw Nelson with a “gash on

the left side of his neck,” although Nelson explained that he had cut himself while shaving;

Nelson broke loose of Officer Abebe’s grip and “tried to slam his head against the wall”; and

Sergeant Holmes later watched Nelson run headfirst into a wall. Nelson’s multiple visits to the

Jail’s clinic, where medical personnel placed him on, and continued him on, suicide precautions,

as well as the correctional officers’ awareness of Nelson’s attempts to harm himself, shows that

the officers and medical personnel were aware that Nelson had attempted suicide while in the

Harris County Jail.

       The record does not, however, show that Harris County Jail personnel subjectively drew

the inference that Nelson was still at substantial risk of committing suicide when he was

transferred to the Gurney Unit. Jail medical personnel treating Nelson took him off suicide

precautions when the Jail transferred him from its mental health unit to a stepdown unit, four

months before moving him to the Gurney Unit. The Jail’s medical staff recorded several

instances when Nelson denied suicidal thoughts and appeared to improve. On November 18,

2014, Dr. Riaz conducted a suicide-risk assessment and removed Nelson from suicide

precautions after finding that he had improved. Fifteen days after Nelson moved to the stepdown

unit, Licensed Practitioner Angela Jones examined him and reported that his depression levels

had decreased, and he was hopeful that his new attorney would appeal his sentence.          On

December 11, 2014, Nurse Ojih conducted a comprehensive health exam and noted Nelson’s

past suicide attempts but reported that he did not currently have suicidal thoughts. And Nurse




                                              16
   Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 17 of 28



Ntekim reported that Nelson was doing well on his medications, and that he denied feeling

depressed or suicidal.

       Nelson also vigorously denied that his two most recent attempts to harm himself were

suicide attempts. Dr. Laborde examined Nelson after he cut his neck and reported that Nelson

“vehemently” denied attempting suicide.       Nelson explained that he had cut himself while

shaving. Nurse Barton saw Nelson after he rammed his head into a wall, and Nelson told her

that he tried to knock himself out because no one would “listen to [him] about [his] legs.”

       Landry does not dispute this evidence. She asserts that Nelson told her several times that

he wanted to commit suicide while in the Harris County Jail. (Docket Entry No. 101-4 at 35).

Nelson’s medical record from March 30, 2015, reflects a history of mental-health problems and

two suicide attempts, one by hitting his head on the floor, and one by cutting himself years

earlier. (Docket Entry No. 101-1 at 7). Landry testified in her deposition that she and another

friend called the Harris County Jail the day that Nelson cut his neck to warn the guards that

Nelson was suicidal. (Docket Entry No. 101-4 at 15). Landry also testified that later, she wrote

to Sheriff Garcia to commend the officers and medical staff for responding when Nelson cut his

neck. (Docket Entry No. 101-4 at 16). None of this contradicts the evidence that the Harris

County Jail’s medical staff examined Nelson several times after releasing him from the mental

health unit, each time finding that he denied suicidal thoughts and was improving. Landry’s

testimony that her son had told her on earlier occasions that he wanted to commit suicide does

not show that the Jail’s medical staff or correctional officers realized that Nelson remained

suicidal, even after his medical exams showed that he was improving. The undisputed record

evidence on the fact and reason that Nelson was no longer on suicide precautions; that he denied

attempting suicide and explained his injuries as a shaving accident and an attempt to dull the pain


                                                17
      Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 18 of 28



in his legs; and his apparently improved mental outlook and stability, is inconsistent with any

inference of deliberate indifference.

        Fifth Circuit case law supports this result. In Flores v. County of Hardeman, 124 F.3d

736, 737 (5th Cir. 1997), the plaintiff sued the county sheriff, alleging that he was deliberately

indifferent to the risk that an inmate would commit suicide. The sheriff had initially placed the

inmate on suicide precautions because, “having known [the inmate] all of his life, he felt that [the

inmate] was not acting like himself.” Id. But after the first night, when the inmate had neither

threatened or attempted suicide, nor exhibited overt signs that he intended to do so, the sheriff

placed the inmate in a larger cell where he was checked only once an hour. Id. The inmate hung

himself with a piece of blanket fastened from a shower rod. Id. The Fifth Circuit affirmed the

district court’s grant of summary judgment, stating that the sheriff had “exercised his judgment

that the risk had passed and removed the special procedures,” and noted that “[w]hile it is easy in

hindsight to conclude that [the sheriff’s] decision to discontinue the protective measures after

twelve hours was ill advised, it was not, as a matter of law, deliberately indifferent.” Id. at 738–

39.

        The undisputed record evidence shows that the medical staff removed Nelson from

suicide precautions and transferred him from the mental health unit to the stepdown unit, because

he was not expressing suicidal thoughts and appeared to be improving. Nelson’s suicide-risk

assessment scores improved, and he continually reported decreased depression. He denied that

his neck cut or head injury were suicide attempts, explaining that he cut himself while shaving

and had tried only to dull the pain in his legs. The Jail staff’s apparent failure to recognize that

Nelson was suicidal when he was transferred to the Gurney Unit shows that the County officers

did not subjectively draw an inference that a substantial risk existed. While hindsight may show


                                                18
    Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 19 of 28



that the lack of recommended continued precautions and a clearer warning to the Gurney Unit

was ill advised, it was not deliberately indifferent.

       Nor does the record show that the Harris County Jail staff recklessly disregarded the risk

that Nelson might commit suicide.          The Texas Department of Criminal Justice’s intake

documents included Nelson’s medical records from the Harris County Jail. (Docket Entry No.

90-7 at 2; Docket Entry No. 90-8 at 9–10; Docket Entry No. 90-10 at 6). These records show his

suicide attempts and history of mental-health problems.      (Id.).   The Gurney Unit’s Health

Services received them when Nelson arrived. (Docket Entry No. 101-7 at 26). Landry testified

in her deposition that she read an unidentified document, from an investigation into Nelson’s

death, stating that Harris County had not transferred Nelson’s health records to the Gurney Unit.

(Docket Entry No. 101-4 at 19). But Landry does not identify, other than in her deposition

testimony, any evidence in the record disputing that the Gurney Unit received Nelson’s medical

records when Nelson arrived. Landry’s hearsay deposition statement does not identify evidence

that gives rise to a genuine factual dispute material to determining whether Harris County had

sent the Gurney Unit Nelson’s medical records when Nelson went through intake. See FED. R.

EVID. 801; Bellard v. Gautreaux, 675 F.3d 454, 460 (5th Cir. 2012) (citing Martin v. John W.

Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987)) (“On a motion for summary

judgment, the evidence proffered by the plaintiff to satisfy his burden of proof must be

competent and admissible at trial.”).

       Landry argues that Harris County could have taken any number of other steps to warn the

Gurney Unit ahead of Nelson’s arrival, rather than relying on the medical records documenting

Nelson’s suicide attempts. But “[n]egligence or even gross negligence is not enough.” Brown,

500 F. App’x at 315. That Harris County could have, or even should have, warned the Gurney


                                                  19
    Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 20 of 28



Unit in advance, rather than sending Nelson’s medical records along with his arrival, does not

show that County officers recklessly disregarded subjectively known risks.

       Finally, Landry’s reliance on evidence of a policy or widespread custom is misplaced.

She has identified no constitutional violation caused by a municipal employee. Without an

underlying constitutional violation, Landry cannot hold Harris County liable based on evidence

of an unrelated 2009 Department of Justice Investigation, or with assertions that Harris County

used deficient inmate-transfer forms.

       Landry has not identified evidence in the record that creates a genuine factual dispute

material to determining whether the Harris County Jail employees were deliberately indifferent

to the risk that Nelson might commit suicide.           Because she cannot show an underlying

constitutional violation, Landry cannot hold Harris County liable through its policies or customs.

Summary judgment is granted on Landry’s § 1983 claims against Harris County.

               2.      The Individual Defendants

       The individual defendants2 Sharon Lambi, Stephanie Cruz, Kyle Beusch, Donna Lane,

and Cory Peach, all assert qualified immunity and argue that their actions were not objectively

unreasonable. Landry did not address qualified immunity in her response. Nor did she identify

evidence showing how any individual defendant’s conduct was objectively unreasonable.

       Sharon Lambi, a physician’s assistant in the Harris County Jail, states that she did not

have suicide-prevention training. She worked in the Jail’s Chronic Care Center, where she

treated patients for chronic conditions such as asthma, diabetes, and blood disorders. (Docket


       2
           Landry’s amended complaint also asserts claims against Steven Beusch, Mary Squyres, and
Kelli Taylor. Landry never served these three defendants with process. Landry’s claims against them are
dismissed, with prejudice, because like the other individual defendants, Landry has not identified
evidence that would support her claims against them.



                                                  20
   Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 21 of 28



Entry No. 90-25 at 2). Lambi prescribed Nelson medicine for hypertension, and she testified that

she was unaware of any psychiatric side effects. (Id. at 8). Several mental-health doctors who

saw Nelson after her kept his prescription in place, although they had the ability to change or

discontinue it. (Id. at 19–20). The record provides no support for an inference that Lambi knew

Nelson was at risk of committing suicide when he was transferred months later.

       Stephanie Cruz, an administrative technician, conducted Nelson’s intake processing at the

Gurney Unit. (Docket Entry No. 83-1 at 60–63). During intake, when Cruz asked Nelson how

he was feeling, he responded that he was “Ok.” (Id. at 61). Nelson stated that he had been

hospitalized for depression when he was 13. (Id.). Importantly, Nelson answered “no” when

Cruz asked him directly if he had ever tried to commit suicide, to harm himself, or if he was

currently thinking about suicide. (Id.). This evidence undermines any inference that Cruz was

aware of a current suicide risk.

       Officers Donna Lane and Cory Peach were on duty in Nelson’s housing area in the

Gurney Unit at the time Nelson committed suicide. (Docket Entry 84-4 at 11). Nelson told

Officer Peach that afternoon that he was claustrophobic and could not live in the cell. (Id. at 14–

16). Sergeant Beusch arrived a short time later and talked to Nelson, who again said that he was

claustrophobic. (Docket Entry No. 83-1 at 25). Beusch asked another inmate to speak with

Nelson, and after ten minutes, Nelson appeared calm. (Id.). Beusch completed a referral request

to mental health for Nelson, noting his complaint about claustrophobia. (Id.). Nelson later asked

Officer Lane for an inmate-referral-request form, and Lane provided Nelson with the form and a

pen. (Docket Entry No. 84-3 at 24–25). Nelson committed suicide later that same afternoon.

(Docket Entry No. 83-1 at 9). The record does not support an inference that Nelson’s complaints

about claustrophobia alerted the officers that Nelson was planning to commit suicide.


                                                21
   Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 22 of 28



        Landry does not dispute this evidence. She states only that Officers Peach and Lane and

Sergeant Beusch were on duty when Nelson committed suicide, and that they were trained in

suicide prevention. (Docket Entry No. 101 at 7). The record does not show that any of the

individual defendants was subjectively aware that Nelson was at a substantial risk of committing

suicide, or that they were objectively unreasonable in their actions. And Landry has not rebutted

their entitlement to qualified immunity. Lane, Peach, Beusch, Cruz, and Lambi are entitled to

qualified immunity, and summary judgment is granted on the § 1983 claims against each of

them.

        Sharon Lambi also argues that Landry’s § 1983 claims against her are frivolous and seeks

attorney’s fees on that basis. (Docket Entry No. 89 at 35–36). Landry did not respond. The

parties agreed at the Rule 16 initial conference to “submit attorney’s fees issues to the court by

affidavit after liability and damages are resolved.” (Docket Entry No. 62 at 2). Lambi’s request

for attorney’s fees on the § 1983 claim is denied, without prejudice, with leave to refile after

liability and damages are resolved.

        B.     The Americans With Disabilities Act and Rehabilitation Act Claims

        Landry also asserted disability-discrimination claims against Harris County and the Texas

Department of Criminal Justice under Title II of the Americans with Disabilities Act and § 504

of the Rehabilitation Act.    (Docket Entry No. 41 at 18–21).       Landry seeks compensatory

damages, alleging that the defendants failed to accommodate Nelson’s suicide risk.            The

defendants argue that Landry has not produced evidence of intentional discrimination. Landry

did not respond.

        The Fifth Circuit’s opinion in Smith v. Harris County, 956 F.3d 311 (5th Cir. 2020), is

instructive. In Smith, the court affirmed summary judgment for Harris County on the plaintiff’s


                                               22
   Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 23 of 28



ADA and Rehab Act claims, which she brought after her son committed suicide by hanging at

the Harris County Jail.    Smith, 956 F.3d at 314.      The Fifth Circuit held that a claim for

compensatory damages under the ADA or the Rehab Act requires the plaintiff to prove

intentional discrimination, which in turn requires that the defendant “at least have actual notice”

that accommodation is required. Id. at 318. Deliberate indifference is not enough. Id. The

court held that the Jail employees did not intentionally discriminate against the plaintiff’s son by

failing to implement suicide-prevention measures because the employees had no actual notice

that these measures were needed. Id. at 319.

       Landry did not respond, much less identify evidence, demonstrating that the Harris

County Jail employees, or the Texas Department of Criminal Justice employees, had actual

notice that further accommodations were needed for the suicide risk. To the contrary, the record

shows that Harris County Jail medical staff admitted Nelson to the mental health unit and placed

him on suicide precautions, and continued to examine him and perform suicide-risk assessments

when needed. Texas Department of Criminal Justice employees conducted an intake screening,

which included a psychological questionnaire, and determined that Nelson was not then a suicide

risk. The record does not show that the defendants had actual notice that Nelson required more

treatment or monitoring than what they provided, and it cannot sustain a finding that any of the

defendants intentionally discriminated against Nelson because of his suicide risk. Summary

judgment is granted on Landry’s ADA and Rehab Act claims.

       C.      The Failure-to-Fund Claim

       Landry asserted a separate municipal-liability claim against Harris County for allegedly

failing to sufficiently fund the Harris County Jail. Landry alleges that by failing to provide

proper mental-health care for its inmates, Harris County was “deliberately indifferent to the


                                                23
   Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 24 of 28



safety and psychiatric needs of its inmates who demonstrate or may develop mental health

needs.” (Docket Entry No. 41 at 26).

       Harris County argues that no evidence supports Landry’s failure-to-fund claim. (Docket

Entry No. 89 at 68–69).      As with Landry’s § 1983 claims, she has not demonstrated an

underlying constitutional violation. Landry did not address this claim in her response. She has

not identified evidence that creates a genuine or material factual dispute. “When a defendant

moves for summary judgment and identifies a lack of evidence to support the plaintiff’s claim on

an issue for which the plaintiff would bear the burden of proof at trial, then the defendant is

entitled to summary judgment unless the plaintiff is able to produce ‘summary judgment

evidence sufficient to sustain a finding in plaintiff’s favor on that issue.’” James v. State Farm

Mut. Auto. Ins. Co., 743 F.3d 65, 68 (5th Cir. 2014) (quoting Kovacic v. Villarreal, 628 F.3d

209, 212 (5th Cir. 2010)). Summary judgment is granted on Landry’s failure-to-fund claim

against Harris County.

       D.      The Medical-Malpractice Claims

       Landry asserted medical-malpractice claims under Chapter 74 of the Texas Civil Practice

and Remedies Code against Sharon Lambi, alleging that Lambi prescribed Nelson medication

with known psychiatric side effects, while knowing of Nelson’s suicide risk, and that she failed

to provide him with psychological help. (Docket Entry No. 41 at 32–33).

       A medical-malpractice claim under Texas law requires the plaintiff to show that: (1) the

defendant had a duty to comply with a specific standard of care; (2) the defendant breached that

duty of care; (3) the plaintiff was injured; and (4) the defendant’s breach proximately caused the

plaintiff’s injury. See Price v. Divita, 224 S.W.3d 331, 336 (Tex. App.—Houston [1st Dist.]




                                               24
   Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 25 of 28



2006, pet. denied) (citing IHS Cedars Treatment Ctr. v. Mason, 143 S.W.3d 794, 798 (Tex.

2004)).

          A defendant is the cause-in-fact of a plaintiff’s injury only if the defendant’s breach of

the standard of care “was a substantial factor in causing the injury ‘without which the harm

would not have occurred.’” Rio Grande Reg’l Hosp., Inc. v. Villarreal, 329 S.W.3d 594, 607

(Tex. App.––Corpus Christi-Edinburg 2010) (quoting Lee Lewis Constr., Inc. v. Harrison, 70

S.W.3d 778, 784 (Tex. 2001)). A plaintiff does not establish cause-in-fact by alleging that the

defendant’s conduct created a condition that made the harm possible. Doe v. Boys Clubs of

Greater Dallas, Inc., 907 S.W.2d 472, 477 (Tex. 1995). Instead, a plaintiff must show that the

defendant’s conduct was “the proximate, and not the remote, cause of the resulting injuries . . .

[and] justify the conclusion that such injury was the natural and probable cause of the result

thereof.” Id. (quoting Boyd v. Fuel Distribs., Inc., 795 S.W.2d 266, 272 (Tex. App.—Austin

1990, writ denied). The defendant’s conduct cannot be too far removed from the plaintiff’s

injuries. Mason, 143 S.W.3d at 799.

          Lambi argues that although she owed Nelson a duty to “comply with a specific standard

of care with regard to her medical treatment of Nelson,” Landry “failed to allege facts sufficient

to show that Lambi breached her duty of care or proximately caused Nelson’s death.” (Docket

Entry No. 89 at 34). Lambi states that she did not have suicide-prevention training. She worked

in the Jail’s Chronic Care Center, where she treated patients for such chronic conditions as

asthma, diabetes, and blood disorders. (Docket Entry No. 90-25 at 2). Lambi testified in her

deposition that she was unaware of any psychiatric side effects of the blood-pressure medication

that she prescribed to Nelson. (Id. at 8). She also testified that several mental-health doctors saw

Nelson after her, and that none of them modified this prescription. (Id. at 19–20).


                                                  25
   Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 26 of 28



       Landry did not respond.      She has not identified record evidence to support her

malpractice claim against Lambi. Nor does the record show that Lambi caused Nelson’s suicide.

The fact that multiple mental-health doctors examined Nelson after Lambi, and did not change

his medication, breaks any possible causal link between Lambi’s prescription and Nelson’s

suicide. Summary judgment is granted on Landry’s malpractice claim against Lambi.

       Lambi also argues that Landry failed to comply with § 74.351(a) of the Texas Civil

Practice and Remedies Code, which requires a plaintiff bringing a medical-malpractice claim to

serve an expert report on the health-care provider defendant within 120 days of the defendant’s

answer. TEX. CIV. P. & REM. CODE § 74.351(a). Under subsection b of § 74.351, “the court, on

the motion of the affected physician or health care provider, shall” award the defendant

reasonable attorney’s fees and costs and dismiss the claim with prejudice. Id. § 74.351(b).

Because Landry did not serve an expert report, or designate any expert, Lambi requests

attorney’s fees under § 74.351(b). Section 74.351, however, does not apply in federal court. See

Passmore v. Baylor Health Care Sys., 823 F.3d 292, 297 (5th Cir. 2016) (Texas Civil Practice

and Remedies Code § 74.351 “directly collides” with Federal Rules of Civil Procedure 26 and 37

and does not apply in federal court). Lambi’s fee request under § 74.351, for defending Landry’s

malpractice claims, is denied.

       E.      The Wrongful-Death Claims

       Landry also asserted state-law wrongful-death claims against all the defendants except

the Texas Department of Criminal Justice, for allegedly failing properly to treat and monitor

Nelson, and failing to warn the Gurney Unit of Nelson’s suicidal history. (Docket Entry No. 41

at 34). Landry sued under Texas Civil Practice and Remedies Code §§ 71.002 and 71.021.

Under § 71.002, a “person is liable for damages arising from an injury that causes an


                                              26
   Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 27 of 28



individual[’s] death if the injury was caused by the persons or his agents or servants wrongful

act, neglect, carelessness, unskillfulness, or default.” Id. § 71.002. In Texas, a negligence claim

requires “a legal duty owed by one person to another, a breach of that duty, and damages

proximately caused by the breach.” Nabors Well Servs., Ltd. v. Romero, 456 S.W.3d 553, 562

(Tex. 2015) (quoting D. Houston, Inc. v. Love, 92 S.W.3d 450, 454 (Tex. 2002)).

       The parties did not address Landry’s wrongful-death claims, or whether Texas’s

sovereign immunity to those claims is waived by the Texas Tort Claims Act. See Hobart v. City

of Stafford, 784 F. Supp. 2d 732, 758–59 (S.D. Tex. 2011) (citing City of Amarillo v. Martin, 971

S.W.2d 426, 427 (Tex. 1998)) (a municipality is immune from tort liability unless the Texas Tort

Claims Act waives immunity). But the individual defendants moved for summary judgment on

all of Landry’s claims, asserting qualified and official immunity. Under Texas law, official

immunity protects government employees “from suit arising from the performance of their (1)

discretionary duties in (2) good faith as long as they are (3) acting within the scope of their

authority.” Rockwell v. Brown, 664 F.3d 985, 993 (5th Cir. 2011) (quoting City of Lancaster v.

Chambers, 883 S.W.2d 650, 653 (Tex. 1994)). The standard is “substantially the same” as for

qualified immunity, but without the requirement of a clearly established right. Id. “Rather,

Texas’s good-faith test ‘focuses solely on the objective legal reasonableness of the officer’s

conduct.’” Id. (quoting Cantu v. Rocha, 77 F.3d 795, 808–09 (5th Cir. 1996)).

       As in the qualified immunity discussion above, the record does not support a finding that

any of the individual defendants acted objectively unreasonably. Landry has not identified

record evidence that creates a genuine factual dispute material to determining the reasonableness

of the individual defendants’ conduct. And “[w]hen the basis for liability is respondeat superior

and the employee is entitled to official immunity, so too is the government entity.” Hobart, 784


                                                27
      Case 4:17-cv-00370 Document 112 Filed on 06/10/20 in TXSD Page 28 of 28



F. Supp. 2d at 760 (citing Dewitt v. Harris Cty., 904 S.W.2d 650, 653 (Tex. 1995)). Summary

judgment is granted on Landry’s wrongful-death claims against the individual defendants and

Harris County.

        F.       The Survival Claim

        Landry asserted a survival claim on Nelson’s behalf, alleging that he died due to the

defendants’ neglect, deliberate indifference, and other wrongful acts. (Docket Entry No. 41 at

35). Under Texas law, a cause of action for personal injury survives the death of the injured “to

and in favor of the heirs, legal representatives, and estate of the injured person.” TEX. CIV. PRAC.

& REM. CODE § 71.021. Because summary judgment is granted on all of Landry’s other claims,

and the record does not support claims under § 1983, for negligence, or for wrongful death,

summary judgment is granted on Landry’s survival action.

IV.     CONCLUSION

        Summary judgment is granted on all of Landry’s claims against all defendants. This case

is dismissed, with prejudice. Final judgment is entered by separate order.

                 SIGNED on June 10, 2020, at Houston, Texas.


                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge




                                                28
